DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2021 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 10/15/2021.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.
Applicant’s amendments are sufficient to overcome the 35 USC 112(b)/second paragraph rejections set forth in the previous office action.

Claim Objections
Claim 4 is objected to because of the following informalities:  it is suggested to change the font used for the variables and equation as the current font is blurry and hard to read.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited) and Walinsky et al. (4,641,649, previously cited).
Concerning claim 1, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable for connecting between an electrosurgical unit and a handpiece or housing producing a negligible EM-field in its vicinity (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor (outer conductor 8; [0108]); 
an outer insulator surrounding said elongated outer conductor (electrical insulator cable jacket 4; [0108]), said elongated outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor (dielectric insulator 6; [0108])
a second electrical connector connected to said inner conductor for connecting said elongated inner conductor to an electrosurgical power supply (inner conductor 10 can be soldered to the power input connector 14 inner conductor 10 that connects to power source 94; [0111], [0113]); 
a second electrical connector connected to said elongated outer conductor (outer conductor 8 can be soldered to the power input connector 14 outer conductor 8); and 
a fluid connector connected to said tube for connecting said tube to a fluid source (fluid input connector 18 is attached to the proximal terminal end of cable 14 and/or to the proximal terminal end of the power input connector; [0099]).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall In re Japikse, 86 USPQ 70.   
Preston et al. fail to disclose the outer conductor connecting to a ground.  However, Walinsky et al. disclose an electrosurgical cable (210) comprising an outer conductor (214), inner conductor (212), and inner insulator (216), the outer conductor (214) being connected to ground.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. in view of Quick et al. such that the outer conductor connects to a ground in order to provide the benefit of connecting the outer conductor to a point of reference potential as taught by Walinsky et al. (Col. 3-4, ll. 56-41; Fig. 1)
While Quick et al. further disclose various sizes and materials of the conductors and insulators ([0038]), Preston et al. in view of Quick et al. and Walinsky et al. fail to specifically disclose sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  It would have been obvious to one having ordinary skill In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331).  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.

Claim(s) 4 & 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston et al. (2017/0014638, previously cited) in view of Quick et al. (2004/0030334, previously cited).
Concerning claim 4, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said elongated inner conductor comprising a wire having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c).  
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has In re Japikse, 86 USPQ 70.   
While Quick et al. further disclose various sizes and materials of the conductors and insulators ([0038]), Preston et al. in view of Quick et al. fail to specifically disclose a total applied voltage U0 is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) so that U0=Uin+Ugas.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that a total applied voltage U0 is distributed between the inner insulator (Uin) and a gas gap between the inner and outer insulators (Ugas) so that U0=Uin+Ugas, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331) and since such a modification would have involved a mere change in the size of a component where change in size is generally recognized as being within the level of ordinary skill in the art.  (In re Rose, 105 USPQ 237 (CCPA 1955).  Further, an operating voltage and gas can be chosen such that the claimed functional language can be achieved.
Concerning claim 6, Preston et al. disclose wherein a, b, c, d, and e are selected so that Uin~Ugas, since no matter the exact radii measurements, an operating voltage and gas can be chosen such that the claimed result is achieved. 
Concerning claim 7, while Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 8, as illustrated in Fig. 2a-c, Preston et al. disclose an electrosurgical cable (cable 2 for microwave antenna cable system 68 or apparatus 12; [0097]) comprising: 
an elongated outer conductor having an outer radius c (outer conductor 8; [0108]); 
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e (electrical insulator cable jacket 4; [0108]), said outer conductor and said outer insulator forming a tube (outer conductor 8 and cable jacket 4 form a tube); 
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner conductor 10; [0107]); 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (dielectric insulator 6; [0108])
an electrical connector connected to said inner conductor for connecting said inner conductor to an electrosurgical power supply (inner conductor 10 can be ,
wherein the radii a, b, c, d, e have a relationship a<b<c<d<e (see Fig. 2c).
While Preston et al. disclose cable (2) can have one or more inner lumens (36) with one or more passageways configured to allow for the flow of fluid ([0098]), Preston et al. fail to specifically disclose a channel between an interior surface of said tube and said inner insulator.  However, Quick et al. disclose an electrosurgical cable (22) comprising an outer conductor (25) and outer insulator (24) forming a tube (24, 25), inner conductor (29), and inner insulator (thin wall insulation material), and a channel between an interior surface of said tube (24, 25) and said inner insulator (thin wall insulation material).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Preston et al. to further comprise a channel between an interior surface of said tube and said inner insulator in order to provide the benefit of a channel that can be filled with a fluid but also remain flexible enough to not interfere with handling of the device during the procedure as taught by Quick et al. (0014], [0038]; Fig. 9-10, Claim 30) and since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.   
While Quick et al. disclose diameters for the conductors and insulative layers ([0038], Preston et al. in view of Quick et al. fail to specifically disclose the radii to be a=0.25 mm, b=2.5 mm, c=d= 4 mm and e=5 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that the radii In re Rose, 105 USPQ 237 (CCPA 1955).  
While Quick et al. further disclose various sizes and materials of the conductors and insulators ([0038]), Preston et al. in view of Quick et al. fail to specifically disclose sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Preston et al. in view of Quick et al. such that sizes of the inner and outer conductors and insulators relative to each other and a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage, since such a modification would have involved a mere change in the size of a component where change in size is generally recognized as being within the level of ordinary skill in the art.  (In re Rose, 105 USPQ 237 (CCPA 1955) and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331).  Further, an operating 
Claim 9 is rejected upon the same rationale as applied to claim 1. 
Claim 10 is rejected upon the same rationale as applied to claim 1. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quick et al. (2004/0030334, previously cited).
Concerning claim 8, Quick et al. disclose an electrosurgical cable (flexible cable 22) comprising: 
an elongated outer conductor having an outer radius c (conductive shielding layer 25; [0037-0038]);
an outer insulator surrounding said outer conductor and having inner radius d and an outer radius e, said outer conductor and said outer insulator forming a tube (outer layer 24, inherently insulative as its outer layer of cable; [0037]);
an elongated inner conductor inside said tube, said inner electrode having a radius a (inner electrical conductor; [0037]) and 
an inner insulator surrounding said inner conductor, said inner insulator having an outer radius b (inner conductor may be covered with a thin wall insulation material; [0038]);
wherein there is a channel between and interior surface of said tube and said inner insulator (air gap between inner layer 28/conductive shielding layer 25/outer layer 24 and inner conductor 29/thin wall insulation; [0038]) and the radii a, b, c, d, e are selected so a<b<c<d<e.
In re Rose, 105 USPQ 237 (CCPA 1955).  
While Quick et al. further disclose various materials of the conductors and insulators ([0038]), Quick et al. fail to specifically disclose a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage applied to gas flowing within said channel is below the breakdown voltage.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of Quick et al. such that a dielectric permittivity of each of the inner insulator and the outer insulator are configured to cause a voltage applied to the inner conductor to be higher than a breakdown voltage and a voltage In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331).  Further, an operating voltage and fluid can be chosen such that the claimed functional language can be achieved.


Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that the claims now “recites structure that requires the cable to produce the beneficial features of the invention”, the Examiner respectfully disagrees.  The dielectric insulation material exhibits a breakdown voltage at a specific threshold level, but this is influenced by factors that include the sizes of conductors, materials of the insulators, distances between the conductors and insulators, the operating voltage applied to the conductors and the fluid within the space.  Thus, there are multiple variables influencing the breakdown voltage, each of which can be modified to result in the functional language of the claim.  Since the claims fail to recite specific sizes and materials of all the insulators and conductors, various non-claimed parameters can be chosen by one of ordinary skill in the art to achieve the functional language result.  
The Examiner notes that Applicant has not presented arguments or provided evidence to the contrary. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rabinowitz (4,119,793) teaches that dielectric insulation material exhibits a characteristic breakdown voltage threshold level at a given thickness and that a conventional technique for increasing the voltage breakdown level of a coaxial cable is to increase the thickness of the dielectric medium and therefore the separation of the inner conductor and the outer sheath.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794